Name: Commission Regulation (EEC) No 557/86 of 28 February 1986 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/76 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 557/86 of 28 February 1986 fixing the amount of aid for peas , field beans and sweet lupins used in animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1485/85 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Council Regulation (EEC) No 3814/85 (4), and in particular Article 24 ( 1 ) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, an aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the average world market price of soya cake is lower than the activa ­ ting price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (^ as last amended by Regulation (EEC) No 1832/85 (^ Whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1985/86 marketing year in the Member States of the Community as consti ­ tuted on 31 December 1985 was fixed by Council Regula ­ tion (EEC) No 1486/85 (7); whereas the price in Spain and in Portugal applicable from 1 March 1986 was fixed by Council Regulation (EEC) No 000/86 (8) ; Whereas the amount of the monthly increases in the threshold price was fixed by Regulation (EEC) No 1487/85f); Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of soya cake from third coun ­ tries ; whereas moreover in the case of products harvested and processed in Spain it must be reduced by the diffe ­ rence between the activating threshold price applied in Spain and the common price ; Whereas transitional measures should be adopted whereby between 1 March and 30 June 1986 aid is to be granted only in respect of peas, field beans and sweet lupins harvested and processed in Spain, in Portugal or in the Community as constituted at 31 December 1985 ; whereas, subject to adoption of the Commission Regula ­ tion laying down the said transitional measures, no aid should be fixed in respect of the period and the products concerned ; Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the average world market price for soya cake must be determined on the basis of the most favourable purchase possibilities , excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this this average price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; whereas separate adjustments may be made for peas, for field beans and for sweet lupins ; whereas no adjustment may however be greater than the amount given by the calculation indi ­ cated in Article 3a of Commission Regulation (EEC) No 2049/82 (10), as last amended by Regulation (EEC) No 3319/85 C 1 ) ; Whereas , under Article 1 of Regulation (EEC) No 2049/82, the average price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Regulation (EEC) No 1486/85 delivered to Rotterdam ; Whereas the necessary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, under Article 1 of Regulation (EEC) No 2036/82, when no offer or quotation can be used for determining the world market price of soya cake, it is to be determined from offers of and quotations for soya cake (') OJ No L 162, 12. 6 . 1982, p . 28 . (2) OJ No L 151 , 10 . 6 . 1985, p . 7 . (3) OJ No L 342, 19 . 12 . 1985, p . 1 . (4) OJ No L 368 , 31 . 12. 1985, p . 9 .Is) OJ No L 219 , 28 . 7 . 1982, p . 1 . ( «) OJ No L 173, 3 . 7 . 1985, p . 3 .Ã 7) OJ No L 151 , 10 . 6 . 1985, p . 8 . (8) OJ No L 53 , 1 . 3 . 1986 . ») OJ No L 151 , 10 . 6 . 1985, p . 10 . (10) OJ No L 219, 28 . 7 . 1982, p . 36 . ") OJ No L 317, 28 . 11 . 1985, p . 15 . 1 . 3 . 86 Official Journal of the European Communities No L 55/77 these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas the aid must be fixed twice a month in order to be applied from the first and sixteenth each month ; whereas it may be adjusted in between ; Whereas the initial activating price for the aid for peas, field beans and sweet lupins has not yet been fixed for the 1986/87 marketing year ; whereas the amount of the aid itself has been fixed on the basis of the activating price for 1985/86 ; whereas the amount of the aid for this marketing year has been fixed on the basis of the activa ­ ting threshold price proposed by the Commission to the Council ; whereas this amount must be applied provisio ­ nally and confirmed or altered when the 1986/ 1987 marketing year prices are known, obtained by the processing of soya seed in nity the Community and from offers of and quotations for compe ­ ting products on the world market ; whereas in this case the most favourable offers and quotations are to be taken into account for :  bulk soya cake obtained by the processing of soya seed in the Community delivered to Rotterdam, and  other oil cakes offered on the world market, adjusted as necessary to take account of the difference between their value and that of soya cake ; Whereas, under Article 3 of Regulation (EEC) No 3540/85, the term of validity of the certificates fixing the aid in advance is limited to the end of the sixth month following that in which the application for the certificate is lodged ; whereas the amount of aid fixed in advance is adjusted as specified in Article 6 (3) of Regulation (EEC) No 2036/82 ; whereas the amount of the aid for the products in question is adjusted using the corrective amount defined in Article 25 of Regulation (EEC) No 3540/85 whereas this corrective amount may be adjusted as provided for in Article 26 of that Regulation ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion ( ¢);  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRI^SSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 1 . No L 55/78 Official Journal of the European Communities 1 . 3 . 86 ANNEX to Commission Regulation of 28 February 1986 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 1 March 1986 (ECU/100 kg) I Currentmonth 1stmonth 2ndmonth 3rdmonth 4thmonth 5thmonth 6thmonth 1 . Peas and field beans harvested and processed : II (a) in the Community as constituted on 31 December 1985 15,359 (') 15,831 (') 15,831 (') 15,831 (') 14,751 (2) 14,751 (2) 14,931 (2) (b) in Spain 15,220 15,700 15,700 15,700 14,620 (2) 14,620 (2) 14,800 (2) (c) in Portugal 14,818 15,320 15,320 15,320 14,240 (2) 14,240 (2) 14,420 (2) 2. Sweet lupins harveted and processed :I II (a) in the Community as constituted on 31 December 1985 17,604 18,235 18,235 18,235 1 8,235 (2) 1 8,235 (2) 1 8,235 (2) (b) in Spain 14,958 15,600 15,600 15,600 15,600 (2) 1 5,600 (2) 1 5,600 (2) (c) in Portugal 16,882 17,553 17,553 17,553 17,553 (2) 17,553 (2) 17,553 (2) (') Should a certificate of purchase at the minimum price include the terms : The contract does not provide for any price adjustment in respect of the following quantity the amount of the aid shall be equal to 1 4,279 ECU per 1 00 kilograms in respect of the quantity concerned. (2) Dependent on the initial activating price for the aid that is set for the 1986/87 marketing year.